2022 IL App (1st) 210939

                                                                              FIFTH DIVISION
                                                                      Order filed: May 27, 2022

                                         No. 1-21-0939

 ______________________________________________________________________________

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                 FIRST DISTRICT
 ______________________________________________________________________________

 GREAT WEST CASUALTY COMPANY,                               )   Appeal from the
                                                            )   Circuit Court of
        Plaintiff-Appellee,                                 )   Cook County.
                                                            )
 v.                                                         )
                                                            )   No. 2020 CH 774
 JUAN BRAMBILA and PORT TO PORT, INC.,                      )
                                                            )
        Defendants                                          )   Honorable
                                                            )   Allen P. Walker,
 (Juan Brambila, Defendant-Appellant).                      )   Judge, presiding.


        JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
        Presiding Justice Delort and Justice Cunningham concurred in the judgment and opinion.

                                         OPINION

¶1     Juan Brambila appeals an order granting summary judgment in favor of Great West

Casualty Company (“Great West”) in Great West’s action for a declaratory judgment determining

the viability of Brambila’s uninsured-motorist claim. The appeal presents an issue of first

impression concerning the availability of uninsured-motorist coverage when an insured would-be
No. 1-21-0939

tortfeasor denies liability. Because we agree with the circuit court that an insured motorist’s denial

of liability does not effectively transform him into an uninsured motorist, we affirm the judgment.

¶2     The following facts relevant to the disposition of this appeal are derived from the pleadings

and exhibits of record.

¶3     In June 2016, Brambila allegedly suffered injuries when his vehicle was struck by a vehicle

being driven by John Grygorcewicz, who died in the incident. Brambila sought compensation via

two different avenues.

¶4     He first filed an uninsured/underinsured motorist (UM/UIM) claim with Great West, with

whom he had two insurance policies through his employer, Port to Port, Inc. Great West denied

Brambila’s UM claim on the basis that Grygorcewicz was, at the time of the incident, insured by

State Farm Insurance Company, precluding the availability of UM benefits. As for the UIM claim,

Brambila asserted that he would still be entitled to UIM benefits because Grygorcewicz’s coverage

limits would be insufficient to compensate him for his injuries, making Grygorcewicz

underinsured. Great West denied that claim as well, noting that Brambila’s policy provides that

his $100,000 UIM coverage limit is reduced by the amount of other available coverages and that,

because Grygorcewicz’s State Farm coverage exceeded $100,000, Brambila’s UIM coverage

would be reduced to zero.

¶5     In addition to his attempt to recover from Great West, Brambila also filed a common-law

negligence action against Grygorcewicz’s estate. 1         During the course of that litigation,

Grygorcewicz’s estate asserted an “act of God” defense, claiming that Grygorcewicz was not liable

for the accident. Brambila presented that development to Great West and argued that


       1
        Brambila’s action against Grygorcewicz’s estate remained pending at the time that Great West
moved for summary judgment in this case.

                                                -2-
No. 1-21-0939

Grygorcewicz’s estate’s denial of liability through this act-of-God defense was akin to a denial of

insurance coverage, rendering Grygorcewicz an uninsured motorist. Great West rejected that

contention and filed the instant declaratory action seeking a declaration that Brambila is not

entitled to UM benefits because Grygorcewicz was insured at the time of the accident and that

Brambila is not entitled to UIM benefits because Grygorcewicz was not underinsured.

¶6     Great West eventually moved for summary judgment, arguing that Grygorcewicz did not

meet the definition of “uninsured motorist” because he was in fact insured at the time of the

accident. Great West further asserted that Grygorcewicz’s estate’s act-of-God defense merely

denied liability and was not the same as his insurer denying coverage, which had not happened

and would be required to make UM benefits available to Brambila. In response, Brambila argued

that, when determining the availability of UM benefits, the issue is not whether Grygorcewicz was

insured at the time of the accident, but rather whether that insurance is now available to compensate

him for his injuries. Brambila contended that Grygorcewicz’s estate’s denial of liability left him

in essentially the same position as someone injured by an uninsured motorist and that Illinois UM

law is designed to provide protection to such individuals. Brambila conceded, however, that he is

not entitled to UIM benefits in this case. The circuit court agreed with Great West and granted its

motion for summary judgment. This appeal follows.

¶7     A motion for summary judgment may be granted where the “pleadings, depositions, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS

5/2-1005(c) (West 2020). We review an order granting summary judgment de novo. Unique

Insurance Co. v. Tate, 2022 IL App (1st) 210491, ¶ 15.




                                                -3-
No. 1-21-0939

¶8       “Likewise, interpreting an insurance policy or a statute presents questions of law, so our

review is de novo.” Id. (citing Hoover v. Country Mutual Insurance Co., 2012 IL App (1st) 110939,

¶ 32).

                “An insurance policy ‘is a contract and, as such, is subject to the same rules of

         interpretation that govern the interpretation of contracts. [Citation.] Accordingly, when

         construing the language of an insurance policy, the court's primary objective is to determine

         and effectuate the parties’ intentions as expressed in their written agreement. [Citation.] If

         the terms in the policy are ‘clear and unambiguous,’ they must be given their plain and

         ordinary meaning. [Citation.]’ ” (Alterations in original.) Id. ¶ 16 (quoting Erie Insurance

         Exchange v. Triana, 398 Ill. App. 3d 365, 368 (2010)).

¶9       While Brambila may be correct that he is in a similar position to someone who has been

injured by an uninsured motorist, in that he allegedly was a faultless victim and would otherwise

be unable to obtain compensation if Grygorcewicz is found not liable, his insurance policies clearly

and unambiguously foreclose the availability of UM coverage in this case.

¶ 10     Brambila’s policies with Great West both provide that the insurer “will pay all sums

[Brambila] is legally entitled to recover as compensatory damages from the owner or driver of an

‘uninsured motor vehicle.’ ” The policies define “uninsured motor vehicle” to be, in relevant part,

a “land motor vehicle” “[f]or which no liability bond or policy at the time of an ‘accident’ provides

at least the amounts required [by law]” or “[f]or which an insuring or bonding company denies

coverage or is or becomes insolvent.” For two reasons, Brambila’s injuries in this case are not

covered by these UM provisions.

¶ 11     First, it is undisputed that Grygorcewicz was insured at the time of the accident and that

his insurer has not denied coverage or become insolvent. As a result, Grygorcewicz’s vehicle

                                                 -4-
No. 1-21-0939

would not meet the definition of “uninsured motor vehicle” provided in the policies at issue, which

means that the damages that Grygorcewicz caused Brambila would not be covered by the policies’

UM provisions. Brambila argues that Grygorcewicz’s estate’s denial of liability should be viewed

as essentially a denial of coverage. We disagree. The denial of liability is not a denial of coverage;

the two concepts are plainly distinct. See Estate of Anderson v. Safeco Insurance Co. of Illinois,

567 F.3d 404, 407 (8th Cir. 2009) (“[I]t would be unreasonable in the context of uninsured motorist

insurance to define ‘coverage’ to include a denial by the liability insurer of the insured's fault in

the accident. To allow for such a definition would conflate ‘coverage’ with ‘liability’ when the

two are not synonymous.” (quotation marks omitted)); Cottrill v. Wayne Mutual Insurance Co.,

2005-Ohio-4937, ¶ 4 (rejecting the assertion that a denial of liability was in effect a denial of

coverage that rendered the would-be tortfeasor uninsured); Lynn v. Mendes, 3 Va. Cir. 473 (1976)

(holding that a would-be tortfeasor’s denial of liability did not have the same effect as a denial of

coverage and that, in the absence of a denial of coverage by the insurer, a denial of liability by the

would-be tortfeasor was insufficient to make UM benefits available). Because Grygorcewicz was

insured at the time of the accident and his insurer has not denied coverage, Grygorcewicz’s estate’s

denial of liability on its own is insufficient to render Grygorcewicz an uninsured motorist.

¶ 12   Second, the policies provided only that Great West will pay sums that Brambila “is legally

entitled to recover as compensatory damages” from an uninsured motorist. This is the same

language as used in Illinois’ UM statute. See 215 ILCS 5/143a(1) (West 2016) (requiring that

insurance policies provide coverage “for the protection of persons insured thereunder who are

legally entitled to recover damages from owners or operators of uninsured motor vehicles”). Our

supreme court has explained that “the proper interpretation of the words ‘legally entitled to

recover’ means that the claimant must be able to prove the elements of her claim necessary to


                                                -5-
No. 1-21-0939

entitle her to recover damages.” Allstate Insurance Co. v. Elkins, 77 Ill. 2d 384, 390 (1979); see

also Murphy v. U.S. Fidelity & Guarantee Co., 120 Ill. App. 3d 282, 286 (5th Dist. 1983)

(concluding that “legally entitled to recover” means that “the insured must be able to establish

fault on the part of the uninsured motorist that gives rise to damages and prove the extent of those

damages”).

¶ 13    In order to prove his negligence claim against Grygorcewicz, Brambila would have to

prove that Grygorcewicz’s breach of a duty of care owed to him was the proximate cause of his

injuries. See Bermudez v. Martinez Trucking, 343 Ill. App. 3d 25, 29 (1st Dist. 2003) (“Proximate

cause is an essential element of a negligence claim.”). However, an act-of-God defense alleging

that the victim’s injuries were caused by an unforeseeable event that is beyond the power of human

intervention to prevent negates this causation element and absolves the alleged tortfeasor of

liability. Evans v. Brown, 399 Ill. App. 3d 238, 246 (4th Dist. 2010). Therefore, in the event that

Grygorcewicz’s estate establishes that the accident was caused by an “act of God” outside of

Grygorcewicz’s control and is found not liable for Brambila’s injuries, Brambila would have failed

to prove his negligence claim and would not be “legally entitled to recover any damages” from

Grygorcewicz’s estate. And if Brambila is not legally entitled to recover any damages from

Grygorcewicz’s estate, Great West would not be obligated to provide UM benefits to Brambila for

the accident at issue. See Smith v. Great American Insurance Co., 325 So. 3d 495, 500 (La. Ct.

App. 2021) (“[W]here there is no liability of the alleged tortfeasor, a UM insurer has no obligation

to its insured.”).

¶ 14    Brambila does not necessarily attempt to refute the accuracy of these conclusions. Instead,

as noted earlier, he argues that Grygorcewicz’s estate’s denial of liability should be treated as a

denial of coverage because it has the effect of rendering Grygorcewicz’s insurance unavailable to


                                               -6-
No. 1-21-0939

him, and he further argues that, as a result, and in light of the general Illinois policy of favoring a

broad availability of UM coverage (see Barnes v. Powell, 49 Ill. 2d 449, 454 (1971)), he should

be treated the same as someone who has been injured by an uninsured motorist. For support,

Brambila relies on a group of cases awarding UM benefits to faultless injured motorists who had

no other avenue for recovery. See, e.g., Barnes v. Powell, 49 Ill. 2d 449, 454 (1971) (holding that

UM coverage was available to an insured when she suffered injuries while riding in a vehicle

driven by an uninsured driver); Comet Casualty Co. v. Jackson, 125 Ill. App. 3d 921, 921 (1st Dist.

1984) (holding that UM coverage applied to injuries that an insured sustained when attempting to

prevent the theft of his vehicle by an unknown thief); Samack v. Travelers Insurance Co., 111 Ill.

App. 3d 61, 66 (1st Dist. 1982) (holding that UM coverage applied when Florida law prevented an

Illinois insured from collecting from an otherwise-insured tortfeasor); Dyer v. American Family

Insurance Co., 159 Ill. App. 3d 766, 773–74 (2d Dist. 1987) (holding that injuries caused by the

intentional conduct of an uninsured motorist could be considered accidental when viewed from the

perspective of the insured victim); Kerouac v. Kerouac, 99 Ill. App. 3d 254, 260 (3d Dist. 1981)

(holding that UM coverage applied when an insured was injured while riding in a car driven by a

relative and the general liability provision of the insured’s insurance policy expressly excluded

coverage for injuries to family members, making the driver uninsured).

¶ 15   However, in each of these cases, the plaintiff was legally entitled to recover damages and

the driver was either unknown, actually uninsured, or uninsured by operation of law or contract.

None of those situations exists here. If Brambila’s accident with Grygorcewicz is found to have

been caused by an act of God and Grygorcewicz’s estate is found not liable, Brambila would not

be legally entitled to recover. In this case, Grygorcewicz was in fact insured, and no provision of

law or contract stands to make him uninsured. Rather, the only impediment to Brambila recovering


                                                 -7-
No. 1-21-0939

from Grygorcewicz’s estate would be the lack of liability, and liability is a requirement for the

availability of UM coverage. See Elkins, 77 Ill. 2d at 390; Murphy, 120 Ill. App. 3d at 286; Smith,

325 So. 3d at 500. Therefore, we find Brambila’s argument unpersuasive.

¶ 16   Accordingly, because Grygorcewicz’s estate’s denial of liability does not have the effect

of rendering Grygorcewicz an uninsured motorist for the purposes of UM coverage, we affirm the

circuit court's order granting Great West’s motion for summary judgment.

¶ 17   Affirmed.




                                               -8-
No. 1-21-0939

                                        No. 1-21-0939

Cite As:                 Great West Casualty, Plaintiff-Appellee v. Juan Brambila, Defendant-
                         Appellant.




Decision Under Review:    Appeal from the Circuit Court of Cook County, No. 20 CH 0774
                          Honorable Allen P. Walker, Judge, presiding.




Appellant Attorneys:       Michael Silverman
                           Horwitz, Horwitz & Associates Ltd.
                           25 E Washington, Suite 900 Chicago, IL 60602
                           Telephone: 312-372-8822

Appellees Attorneys:       JASON ORLEANS
                           BRADLEY A. BERTKAU
                           ORLEANS CANTY NOVY LLC
                           65 East Wacker Place, Suite 1220 Chicago, Illinois 60601
                           Telephone: 847-625-8200




                                             -9-